DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tarao (US Pub. No. 2008/0161134 A1) in view of Sasaki et al. (herein “Sasaki”; US Pub. No. 2003/0232665 A1) and as evidenced by Tsuge et al. (herein “Tsuge”; US Pub. No. 2007/0191567 A1).
Regarding claims 1, Tarao discloses a golf ball comprising a core of at least one layer and a cover of one or more layer encasing the core (par. [0011]), wherein at least one layer of the cover is formed of a resin composition which comprises: (I) thermoplastic polyurethane resin that uses, as a polyol component, polytetramethylene glycol (par. [0015], item (A) being “polyoxytetramethylene glycol”, aka PTMG) having a number-average molecular weight of from 1,900 to 2,100 (par. [0016]; noting 1,000 to 8,000 makes obvious the claimed range), and (II) a thermoplastic polyurethane resin that uses, as a polyol component, polytetramethylene glycol (par. [0024], item (b-1a) of item (B) in the form of PTMG) having a number-average molecular weight of from 906 to 1,100 (par. [0030]; noting “800 to 3000” makes obvious the claimed range), and (III) an vinyl elastomer (par. [0042]; noting a “vinyl chloride elastomer” or a “styrene elastomer”; see Sasaki below for why “styrene elastomer” is listed here), and in which components (I) and (II) are compounded in a weight ratio (II)/(I) of from 0.01 to 1.10 (pars. [0043] and [0046]; noting as per par. [0046], item B may be present in 50 parts as compared to 100 parts of item A; as per par. [0043], item b-2 of B, aka item (III), can be present in 50/50 as compared to items (b-1b) and (b-1a), so that b-2, aka item (III) can be present in 25 parts, the resulting ratio would be (50-25)/100 = 0.25); and, letting HMb (N/mm2) be the Martens hardness of the cover layer formed of the resin composition containing components (I) to (III) and nItb (%) be the elastic work recovery of the cover layer (par. [0061]; noting some Martens hardness and elastic work recovery would be inherent in the material).  It is noted that Tarao does not specifically disclose the use of an aromatic vinyl elastomer.  However, Tarao discloses the use of a styrene elastomer used in the polyurethane cover material (par. [0042]).  In addition, Sasaki discloses the use of an aromatic vinyl elastomer used in a polyurethane cover material (par. [0046]; specifically naming “Tuftec H1051”; noting Sasaki refers to it as a “styrene-based thermoplastic elastomer”, but noting applicant specifically acknowledges that “Tuftec” is a “aromatic vinyl elastomer”, see page 11, lines 20-23 of applicant’s spec).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tarao to use an aromatic vinyl elastomer in the polyurethane cover material as taught by Sasaki because doing so would be a simple substitution of one element (a styrene elastomer in the form of Tuftec, also considered an aromatic vinyl elastomer) for another (a styrene elastomer) to obtain predictable results (the continued ability to use a styrene elastomer in the cover, the styrene elastomer also considered an aromatic vinyl elastomer).  Finally, it is noted that the combined Tarao and Sasaki do not specifically disclose that the HMb and nItb satisfy formula (1) below 2.00 <  nItb/HMb < 7.50 (1).  However, regarding the exact values of Martens hardness and elastic work recovery obtained from the material, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that Martens hardness (i.e. the material hardness as measured on the Marten scale) is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Tarao which specifically states that material hardness is a result-effective variable that can be optimized based on molecular weight of the polyol used (par. [0016] and [0030]).  Furthermore, to support the Examiner’s assertion that the elastic work recovery is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Tsuge which specifically states that elastic recovery is a result-effective variable that can be optimized based on molecular weight of the polyol used (par. [0024]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact Martens hardness and the elastic work recovery values (and thus their ratio) obtained from the material could be found through routine experimentation and optimized by the selection of the molecular weight of the polyols used.
Regarding claim 2, it is noted that the combined Tarao and Sasaki do not specifically disclose that the HMb and nItb satisfy formula (1) below 2.50 <  nItb/HMb < 6.50.  However, regarding the exact values of Martens and elastic work recovery obtained from the material, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that Martens hardness (i.e. the material hardness as measured on the Marten scale) is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Tarao which specifically states that material hardness is a result-effective variable that can be optimized based on molecular weight of the polyol used (par. [0016] and [0030]).  Furthermore, to support the Examiner’s assertion that the elastic work recovery is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Tsuge which specifically states that elastic recovery is a result-effective variable that can be optimized based on molecular weight of the polyol used (par. [0024]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact Martens hardness and the elastic work recovery values (and thus their ratio) obtained from the material could be found through routine experimentation and optimized by the selection of the molecular weight of the polyol used.
Regarding claim 3, the combined Tarao and Sasaki disclose that the weight ratio (II)/(I) in which components (I) and (II) are compounded is from 0.05 to 0.8 (Tarao: pars. [0043] and [0046]; noting as per par. [0046], item B may be present in 50 parts as compared to 100 parts of item A; as per par. [0043], item b-2 of B, aka item (III), can be present in 50/50 as compared to items (b-1b) and (b-1a), so that b-2, aka item (III) can be present in 25 parts, the resulting ratio would be (50-25)/100 = 0.25)).
Regarding claim 4, it is noted that the combined Tarao and Sasaki do not specifically disclose that letting HMa (N/mm2) be the Martens hardness of the thermoplastic polyurethane resin material composed of components (I) and (II), the golf ball satisfies formula (2) below 1.005 < HMa/HMb <  1.450. However, Tarao discloses polyurethane components I and II that would inherently have some hardness (par. [0015] and [0024]; noting this would simply be the hardness of material minus the aromatic vinyl elastomer).  In addition regarding the exact value of Martens hardness of the intermediate material (i.e. the material minus the aromatic vinyl elastomer) and the finish material (and their ratio), it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, to support the Examiner’s assertion that Martens hardness (i.e. the material hardness as measured on the Marten scale) is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Tarao which specifically states that material hardness (for both components I and II) is a result-effective variable that can be optimized based on molecular weight of the polyol used (par. [0016] and [0030]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the Martens hardness of both the intermediate material (i.e. the material minus the aromatic vinyl elastomer) and the final product could be found through routine experimentation and optimized by the selection of the molecular weight of the polyols used.
Regarding claim 5, the combined Tarao and Sasaki disclose that the content of component (1II) is 50 parts by weight or less per 100 parts by weight of components (I) and (II) combined (Tarao: pars. [0043] and [0046]; noting as per par. [0046], item B may be present in 50 parts as compared to 100 parts of item A, so 150 parts total for A and B; as per par. [0043], item b-2, aka item (III), can be present in 50/50 as compared to items (b-1b) and (b-1a), so b-2, aka item (III) can be present in 25/125 parts or 20 parts per 100 parts of A and B).  
Regarding claim 6, the combined Tarao and Sasaki disclose that component (III) is a hydrogenated aromatic vinyl elastomer (Sasaki: par. [0046]; specifically naming “Tuftec H1051”; noting Sasaki refers to it as a “styrene-based thermoplastic elastomer”, but noting applicant specifically acknowledges that “Tuftec” is a “aromatic vinyl elastomer”, see page 11, lines 20-23 of applicant’s spec; also noting that Tuftec is a “SEBS”; see applicant’s spec, page 10, lines 27-31 listing “SEBS” as a “hydrogenated aromatic vinyl elastomer”).
Regarding claim 7, the combined Tarao and Sasaki disclose that (III) is an elastomer obtained by hydrogenating a polymer comprising polymer blocks composed primarily of an aromatic vinyl compound and a random copolymer block of an aromatic vinyl compound and a conjugated diene compound (Sasaki: par. [0046]; specifically naming “Tuftec H1051”; noting Sasaki refers to it as a “styrene-based thermoplastic elastomer”, but noting applicant specifically acknowledges that “Tuftec” is a “aromatic vinyl elastomer”, see page 11, lines 20-23 of applicant’s spec; also noting that Tuftec is a “SEBS”; see applicant’s spec, page 10, lines 10-14 discussing that “SEBS” meets this limitation).
Regarding claim 8, the combined Tarao and Sasaki disclose that is a hydrogenated aromatic vinyl elastomer obtained by hydrogenating a polymer comprising, at each of two ends thereof, a polymer block composed of styrene and, in between, a random copolymer block composed of styrene and butadiene (Sasaki: par. [0046]; specifically naming “Tuftec H1051”; noting Sasaki refers to it as a “styrene-based thermoplastic elastomer”, but noting applicant specifically acknowledges that “Tuftec” is a “aromatic vinyl elastomer”, see page 11, lines 20-23 of applicant’s spec; also noting that Tuftec is a “SEBS”; see applicant’s spec, page 10, lines 10-14 discussing that “SEBS” meets this limitation).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tarao (US Pub. No. 2008/0161134 A1) in view of Sasaki et al. (herein “Sasaki”; US Pub. No. 2003/0232665 A1) as evidenced by Tsuge et al. (herein “Tsuge”; US Pub. No. 2007/0191567 A1) and as further evidenced by Binette et al (herein “Binette”; US Pub. No. 2002/0039936 A1).
Regarding claim 9, it is noted that the combined Tarao and Sasaki do not specifically disclose that the resin composition has a melt viscosity at 200°C and a shear rate of 243 sec-1 that is from 0.2x104 to 2.5x104 dPa*s.  However, Tarao discloses a polyurethane material that would inherently having some melt viscosity and shear rate (par. [0052]).  In addition, regarding the exact values of the melt viscosity and shear rate, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, to support the Examiner’s assertion that at least the melt viscosity is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Binette which specifically states that melt viscosity is a result-effective variable that can be optimized based on the molecular weight of the polyurethane (par. [0141]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that melt viscosity (and shear rate) could be found through routine experimentation and optimized by the selection of the molecular weight of the polyurethane.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
6/10/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711